Per Curiam.
The lands and the crops which were the subject-matter of the suit formed a common res as to which the plaintiff sought relief against each defendant. The petition therefore was not multifarious. It stated a cause of action against all defendants for partition, and for an accounting for plaintiff’s undivided interest in the crops which were delivered to the bank to be applied on the debt of the other tenants in common. The petition thus stated a cause of action for some of the relief prayed for. The court erred in dismissing it on the ground that it failed to set forth a cause of action, or on the ground that it was multifarious.

Judgment reversed.


All the Justices concur, except